              Case: 1:12-cv-00080-SA-DAS Doc #: 26 Filed: 08/19/21 1 of 1 PageID #: 80

                                       UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF MISSISSIPPI
DAVID CREWS                                   911 JACKSON AVENUE, ROOM 369                        TELEPHONE (662) 234-1971
CLERK                                            OXFORD, MISSISSIPPI 38655                             FAX (662) 236-5210




                                                 August 19, 2021



        In re: Jerome Woods v. Dollar General Corporation
        N.D. Miss. Cause No. 1:12-CV-80-SA-DAS

        To All Counsel of Record:

                I have been contacted by Judge Aycock who presided over the above-referenced case.
        Judge Aycock informed me that it has been brought to her attention that while she presided over
        the case, her husband owned stock in Dollar General. Her husband’s ownership of stock neither
        affected nor impacted her decisions in this case. Nevertheless, her husband’s stock ownership
        would have required recusal under the Code of Conduct for United States Judges, and thus,
        Judge Aycock directed that I notify the parties of the conflict.

               Advisory Opinion 71, from the Judicial Conference Codes of Conduct Committee,
        provides the following guidance for addressing disqualification that is not discovered until after a
        judge has participated in a case:

                    [A] judge should disclose to the parties the facts bearing on
                    disqualification as soon as those facts are learned, even though that may
                    occur after entry of the decision. The parties may then determine what
                    relief they may seek and a court (without the disqualified judge) will
                    decide the legal consequence, if any, arising from the participation of the
                    disqualified judge in the entered decision.

                Although Advisory Opinion 71 contemplated disqualification after a Court of Appeals
        oral argument, the Committee explained “[s]imilar considerations would apply when a judgment
        was entered in a district court by a judge and it is later learned that the judge was disqualified.”

               With Advisory Opinion 71 in mind, you are invited to respond to Judge Aycock’s
        disclosure of a conflict in this case. Should you wish to respond, please submit your response on
        or before September 9, 2021. Any response will be considered by another Judge of this Court
        without the participation of Judge Aycock.

                                                                Sincerely,




                                                                David Crews
                                                                Clerk of Court
